Citation Nr: 1740820	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-09 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a nose injury; and if so, whether the criteria for service connection are met.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	John Tucker, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to July 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2016, the Veteran testified during a travel Board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for residuals of a nose injury and TDIU on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) has been raised by the record in a November 2016 appellate brief, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The June 1994 rating decision that denied the Veteran's claim for entitlement to service connection for a nose injury was not appealed, nor was new and material evidence received during the appeal period. 
2.  Assuming its credibility, the evidence received since the final June 1994 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of a nose injury.

3.  The Veteran has a single disability rating at 40 percent or more, but his additional service-connected disabilities do not bring the combined rating to 70 percent or more, nor does he have a single disability rated at 60 percent or higher. 


CONCLUSIONS OF LAW

1.  The June 1994 rating decision that denied the Veteran's claim for entitlement to service connection for a nose injury is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

2.  New and material evidence has been received and, as such, the claim of entitlement to service connection for residuals of a nose injury is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for a TDIU on a schedular basis are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the issue of entitlement to service connection for residuals of a nose injury, discussion of compliance with VA's duties to notify and assist is not necessary in light of the favorable decision to reopen the claim.

With respect to the issue of entitlement to TDIU on a schedular basis, VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in letters dated September 2009 and June 2014.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2.  VA satisfied its duty to assist as the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned VLJ in September 2016.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Accordingly, the Board will proceed with appellate review of the claim.  

New and Material Evidence - Residuals of Nose Injury

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The threshold to reopen a claim is low and does not require new and material evidence regarding each element of the claim that was not proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

By way of history, the Veteran filed an original claim for service connection for a facial scar around the septum in July 1986; the claim was denied in a September 1988 rating decision because service connection was not established by the evidence.  The Veteran did not appeal nor submit additional evidence within a year and the September 1988 decision became final.  

Subsequently, the Veteran filed a petition to reopen a claim for service connection for a nose injury in October 1993; the claim was denied in a June 1994 rating decision because service treatment records did not show complaints, treatment, or diagnosis of a fractured nose.  The June 1994 decision that denied the Veteran's claim is final because the Veteran did not submit a timely appeal nor submit additional evidence within a year.  

A petition to reopen the claim was submitted in September 2009.  New evidence submitted since the final June 1994 decision includes testimony about treatment for a nose injury during service, in the form of a September 2009 statement and September 2016 hearing transcript.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As the above-mentioned evidence is new, is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim, the claim for service connection residuals of a nose injury is reopened based upon the receipt of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To this limited extent only, the claim is granted.

TDIU  

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

Service connection is currently in effect for: PTSD at 50 percent from December 28, 2007, 100 percent from May 6, 2013, and 50 percent from July 1, 2013; tinnitus at 10 percent from December 28, 2007; burn scars to include the neck at 10 percent from December 28, 2007; ruptured tympanic membrane at a noncompensable rating from July 15, 1986; hearing loss at a noncompensable rating from December 28, 2007; lightning strike to the scrotum at a noncompensable rating from December 28, 2007; and burn scars to include the chest at a noncompensable rating from December 28, 2007.  The Veteran has combined ratings of 60 percent from December 28, 2007, 100 percent from May 6, 2013, and 60 percent from July 1, 2013.  

Preliminarily, the issue of entitlement to TDIU for the period from May 6, 2013 to July 1, 2013 is moot because the Veteran has a 100 percent schedular rating for PTSD.  Though VA is required to maximize benefits, the remaining service-connected disabilities are insufficient to meet the schedular criteria for TDIU for this specific period.  See Bradley v. Peake, 22 Vet. App. 280, 294(2008).

For the remainder of the appeal period from July 13, 2009 to May 6, 2013 and from July 1, 2013 to present, the Veteran's combined ratings do not meet the § 4.16(a) schedular criteria for TDIU.  Indeed, the Veteran has a single disability rating at 40 percent or more, but his additional service-connected disabilities do not bring the combined rating to 70 percent or more.  He also does not have a single disability rated at 60 percent or higher.

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the Veteran does not meet the schedular criteria for TDIU, the claim for entitlement to TDIU under 38 C.F.R. § 4.16(a) is denied.

ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for residuals of a nose injury is warranted and, to this extent only, the appeal is granted.

Entitlement to a TDIU on a schedular basis under 38 C.F.R. § 4.16 (a) is denied.


REMAND

The Veteran seeks entitlement to service connection for residuals of a nose injury and entitlement to TDIU on an extraschedular basis.  

Residuals of Nose Injury

The Veteran has generally and consistently reported that in 1984, an artillery simulator detonated and a piece of plastic hit his nose and/or septum, resulting in a scar.  Most recently, in a September 2009 statement and during a September 2016 hearing, the Veteran reported that after the injury, he was referred to Womack Army Hospital for treatment where a doctor and nurse treated his nose/septum with approximately 15 stitches.  

The Veteran has not been afforded a VA medical examination for residuals of a nose injury.  The Board finds that remand is warranted for the following reasons.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  First, there is competent evidence of a current disability or persistent or recurrent symptoms of a disability, to include a laceration scar at the base of his nose as noted in a November 2012 VA examination.  Second, there is credible evidence establishing that an event, injury, or disease occurred in service, according to the Veteran's lay testimony of an in-service injury.  Third, there is an indication that the disability may be associated with service, due to a normal service entrance examination and the proximity between when separation from service and when the original claim was filed.  Finally, there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim as the record lacks a medical opinion on nexus.  

Consequently, remand is warranted. On remand, the Veteran should be afforded a VA examination.  Upon examination, the examiner should consider the Veteran's lay statements and provide an opinion on the etiology of any residuals of the nose.

TDIU

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director of the Compensation Service (Director) for extraschedular consideration all cases of veterans who are unemployable by reason of service connected disabilities, but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).

An October 2009 VA examiner opined that the Veteran's service-connected hearing loss and tinnitus alone would not preclude substantially gainful employment, but indicated that the Veteran's psychosocial history of depression and suicidal ideation would be magnified by hearing loss and tinnitus.  Another October 2009 VA examiner opined that the Veteran would be able to perform negligible weight lifting tasks, but the Veteran's medication regimen may decrease chances for gainful employment.  

His limited educational background indicates that he may be prevented from obtaining more skilled work.  His highest level of education is high school with one year of college in turf management.  He has worked in multiple capacities, to include substance abuse counseling, cabinet making, and landscaping.  See September 2016 Hearing; July 2009 VA Form 21-8940.  

Based upon medical treatment history, VA examinations, employment history, and level of education, the Veteran may be unemployable as a combined result of his service-connected PTSD, hearing loss, tinnitus, and burn scars.  

As such, the Board finds that remand is warranted.  The claim should be remanded for referral to the Director of Compensation in accordance with 38 C.F.R. § 4.16(b) for consideration of whether TDIU is warranted on an extraschedular basis.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records not already of record relating to the claims.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Afford the Veteran an examination to determine the nature and etiology of his degenerative disc disease of the lumbar spine and the cervical spine.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should provide the following opinions:

a)  Identify any residuals of the nose present since September 2009, even if such condition has resolved during the pendency of the appeal.

The examiner's attention is invited to a November 2012 VA examination finding of a scar on the nasal septum between the left and right nares.

b)  Whether it is at least as likely as not (a 50 percent or greater probability) that any residuals of the nose are caused by or otherwise related to service.  

The examiner's attention is invited to the Veteran's reports of an-service injury from a detonated simulator that blew up and lacerated his nose, to include the September 1987 statement, September 2009 statement, and September 2016 hearing testimony. 

The examiner is advised that the Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007).  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  

The term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 392-93 (2011).

3.  Pursuant to 38 C.F.R. § 4.16(b), refer the claim for entitlement to TDIU on an extraschedular basis to VA's Director of Compensation for extraschedular consideration as to whether the Veteran is unemployable due to his service-connected disabilities.

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


